Citation Nr: 1506026	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent, for diabetes mellitus with erectile dysfunction.
 
2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

 4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1969 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, which denied entitlement to an increased rating for diabetes mellitus, and denied service connection for peripheral neuropathy of all four extremities.  The Veteran appealed from the denials, in this decision, and these matters are now before the Board.  Since the decision on appeal, original jurisdiction has been transferred to the RO in Detroit, Michigan.
 
The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in Detroit, Michigan, in November 2014.  A transcript of the hearing has been associated with the claims file.



FINDINGS OF FACT

1.  Throughout the entire rating period, diabetes mellitus has required the use of insulin and restricted diet, but not regulation of activities. 

2.  A neurologic disorder of the right lower extremity is not etiologically related to service, or a service-connected disability.

3.  A neurologic disorder of the left lower extremity is not etiologically related to service, or a service-connected disability.

4.  A neurologic disorder of the right upper extremity is not etiologically related to service, or a service-connected disability.

5.  A neurologic disorder of the left upper extremity is not etiologically related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  A neurologic disorder of the right lower extremity was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2014). 

3.  A neurologic disorder of the left lower extremity was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2014). 

4.  A neurologic disorder of the right upper extremity was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2014). 

5.  A neurologic disorder of the left upper extremity was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Diabetes Mellitus 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for diabetes mellitus, and an appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the March 2009 decision on appeal, the Veteran was denied an increased evaluation for diabetes mellitus, which is currently rated as 20 percent disabling effective May 8, 2001, under 38 C.F.R. § 4.119, Diagnostic Code (DC or Code) 7913.  Under this Code, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities, and a 60 percent rating is afforded on evidence of diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Finally, a total (i.e., 100 percent) rating is awarded when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 (2014).

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2014).

After reviewing the entire claims file, the Board finds that the Veteran's diabetes mellitus has been not more than 20 percent disabling for any period on appeal.  Specifically, diabetes mellitus has required the use of insulin and restricted diet, but not regulation of activities. 

In a June 2008 statement to VA, the Veteran reported that he was "now on insulin, a restricted diet, and restricted activities," parroting the criteria for a 40 percent rating.  In August 2008, he repeated this contention.

On annual diabetic optometry examination in February 2008, the Veteran reported that his blood glucose level was between 135 to 140, and that he was working with his primary care physician on adjusting medication levels to address this.  The Veteran denied any pain or discomfort, and the ophthalmological assessment included "trace non-proliferative diabetic retinopathy."

In April 2008, the Veteran presented without complaints but reported that he had not been checking his blood sugars at home.  The evaluating nurse indicated that it appeared he had also been noncompliant with at least one medication.  The Veteran denied any symptoms referable to diabetes, but did state that he had been having some episodes of hypoglycemia, which the Veteran blamed on working odd hours and the associated difficulty in accessing regular meals.  Given these hypoglycemic episodes, the Veteran's diabetes was characterized as uncontrolled.

In May 2008, following a diabetes consultation, the Veteran was assessed to have insulin-requiring diabetes mellitus, but was advised that he was likely to obtain good control  with diet and exercise.  It was at that time that he first prescribed the use of insulin, though medication continued to include the use of oral agents.  With adjustments in insulin, symptoms were "getting under better control" by July 2008.

On VA examination in August 2008, the Veteran was reportedly taking both insulin and oral medication, without adverse side effects.  The Veteran denied episodes of hypoglycemic reactions and ketoacidosis, and denied having been instructed to follow a restricted or special diet.  The Veteran further denied any restricted ability to perform strenuous activities, and denied symptoms of peripheral vascular disease, cardiac disease, visual disorders, neurovascular disease, diabetic nephropathy, skin disorder, gastrointestinal disorders, and genitourinary disorders.  The Veteran did have cardiovascular disease, however this was not a complication of diabetes (nor was it aggravated by diabetes), but rather a result of hyperlipidemia and obesity.  The examiner concluded that diabetes had no significant effect on employment, and only mild effects on chores, exercise, and sports.

In April 2011, VA received a letter - dated June 2009 - from a private Family Nurse Practitioner, board certified in diabetes management, which indicated that the Veteran took insulin four times daily and had been recommended to consume an 1800 calorie diet.  It was also recommended that he exercise five times a week.  The nurse additionally reported that the Veteran's "lifestyle/activity is affect by frequent blood glucose monitoring and diabetes management."

Again, in order to award a rating of greater than 20 percent, the evidence must show that treatment of diabetes requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  As previously noted, regulation of activities has a specialized meaning in this context, and refers to a prescription or advise to avoid strenuous activities.  As the foregoing shows, the Veteran's has been advised to augment his activities, however such advice has suggested increased activity in the form of exercise, rather than any restriction.

The Veteran is competent to report on those symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, while his June and August 2008 statements endorse restricted activities, numerous clinical reports of treatment, assessment, and examination contradict this assertion, and the Board finds that the medical records on this matter are more probative than the Veteran's statements, as they relate to whether the Veteran should medically restrict his activities.  While the Board recognizes the Veteran's use of insulin and his restricted diet, without proscribed regulation of activities, a rating of greater than 20 percent cannot be granted.

With regard to compensable complications of diabetes requiring a separate evaluation under 38 C.F.R. § 4.119, DC 7913, Note (1), the Board finds that no such complications have been present at any time during the period on appeal.  In so finding, the Board notes that on VA examination in August 2008 the VA examiner specifically stated that the only potentially referable diagnosis - coronary artery disease - was not a complication of diabetes nor had it been worsened as a result of diabetes.

The Board has also considered whether referral for an extraschedular rating is warranted for service-connected diabetes mellitus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of prescribed treatment, and level of disease control; thus, the demonstrated manifestations - namely the need to monitor blood glucose levels and treat accordingly with insulin and a restricted diet - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes mellitus that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities posttraumatic stress disorder, coronary artery disease, and tinnitus in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, as the August 2008 VA examiner concluded, the Veteran's diabetes mellitus has no significant effect on employment.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board concludes that the Veteran's diabetes mellitus has been no greater than 20 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Service Connection for Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran has asserted that peripheral neuropathy of the upper and lower extremities is related to service-connected diabetes mellitus.  In August 2008, the Veteran reported that while sleeping, both of this hands have "numbness and tingling and sharp pain in the two center fingers."  He awoke to swelling and stiffness, as well as pain "great enough to wake from sound sleep."  With regard to the lower extremities, the Veteran reported intense pain and throbbing in the second and third toes as well as the balls of his feet.  The pain caused the Veteran to "hobble and try to flex [his] feet," with some episodes forcing him to sit down until the pain subsided.  He went on to state that during a routine visit, a VA physician "suggest[ed] that it is bilateral peripheral neuropathy . . . [and] concluded that this is a result of [the Veteran] having diabetes."  The Veteran endorsed similar symptoms during his hearing before the undersigned.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, peripheral neuropathy, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As an initial matter, the Veteran does not contend, and service treatment records do not otherwise reflect, any onset of referable symptoms during service.  Diabetes mellitus was initially diagnosed in April 1999, and VA treatment records reflect an initial post-diagnosis history without neurologic symptoms, to include in September 2007 when the Veteran denied weakness, numbness, tingling or pain in the extremities.  The Veteran again denied symptoms associated with neuropathy on regular assessment in April 2008. 

Beginning in July 2008 - only one month after submitting his claim for service connection - the Veteran complained of a shooting pain in his toes and fingers.  No clinical diagnostic testing was conducted, but the healthcare provider's assessment included diabetic neuropathy.

On VA examination in August 2008, the Veteran endorsed dysesthesia associated with peripheral neuropathic symptoms in both arms and both legs.  On physical examination, temperature, color, dorsalis pedis pulse, posterior tibial pulse, and radial pulse were all normal in the extremities.  There was no evidence of ulcers or trophic changes.  Diagnostic testing included nerve conduction studies and electromyography (EMG), and the impression was that "there was no abnormality found . . . [and] no electromyographic evidence of polyneuropathy."  Complicating the diagnosis somewhat, however, was a notation that the problems associated with the diagnosis (e.g., the lack of electromyographic evidence of polyneuropathy) included peripheral neuropathy.

On outpatient treatment in October 2009, the Veteran reported that neuropathy symptoms had improved since he began using citlapram, an antidepressant drug.  An assessment included "diabetic neuropathy," though the Board notes that there was no indication of how this assessment was reached.  In a similar outpatient record from one month prior, the Veteran's assessed disorders did not include diabetic neuropathy, while including additional previously unassessed disorders.

In March 2010 the Veteran underwent a detailed clinical diagnostic EMG study, during which he endorsed a two-year history of numbness and tingling below the bilateral knees, and worse in the plantar surface of the feet.  Pain was also worse when standing, but continued while lying in bed.  Physical examination showed normal muscle bulk and tone throughout the extremities, with full strength and normal reflexes in upper and lower extremities.  Testing revealed that sensory and motor nerve conduction, including the left tibial "F" responses, were normal.  Additionally, monopole needle examination was also normal, and the attending physician concluded that there was "no electrodiagnostic evidence of a peripheral
neuropathy or other mononeuropathy causing [the Veteran's] symptoms.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran's complaints of symptoms in the feet and hands are capable of lay observation, and thus competent.  Layno, 6 Vet. App. 465.  However, attributing such symptoms to any particular disorder is a complex medical determination well beyond the scope of his lay competence.  Similarly, assessing the etiology of such symptoms, and associating them with a service-connected disability, are also beyond his competence.  Accordingly, while the Veteran may genuinely believe that symptoms such as pain and tingling in the hands and feet are due to service-connected diabetes mellitus, his statements to that effect are of no probative value in substantiating his claim.

As the foregoing evidence reflects, the Veteran's neurologic history is somewhat conflicting, with narrative reports suggesting diabetic neuropathy weighed against diagnostic testing which shows that the Veteran does not have a current neurologic disorder of the extremities.  In weighing such evidence, the Board finds the March 2010 conclusions that there is no clinical evidence of peripheral
neuropathy or mononeuropathy associated with the Veteran's symptoms to be exceptionally probative.  Specifically, such conclusion was reached after consideration of the Veteran's history, a physical examination, and conducting a detailed clinical assessment using diagnostic testing.  In contrast, July 2008 and October 2009 assessments indicating diabetic neuropathy appear to have been made exclusively based on the Veteran's lay reports of symptoms, and without the benefit of thorough examinations, and are thus of reduced probative value.  With regard to the internally contradicting evidence within the August 2008 VA examination, the Board notes that although the examiner did tangentially refer to peripheral neuropathy, she nonetheless concluded that EMG testing indicated "no electromyographic evidence of polyneuropathy."

The Board concludes that while the Veteran's reports of symptoms are competent, the evidence reflects that no underlying disability has been identified for which service connection may be granted, to include as secondary to service-connected diabetes mellitus.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in July 2008.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  During his hearing before the undersigned, the Veteran's indicated that he seeks medical attention approximately three times annually.  These visits are primarily regular "general care" visits, and the Veteran indicated that he has not been seen regarding symptoms of diabetes or neuropathy for many years.

Accordingly, the Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment, in spite of the lack of the Veteran's most recent treatment records.  Pertinent records have nonetheless been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in August 2008, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

During his hearing before the undersigned, the Veterans' representative suggested that a new VA examination was necessary in order to assess the current level of symptomatology of the Veteran's diabetes mellitus.  On questioning, however, the Veteran denied any increase in those symptoms used to evaluate diabetes mellitus under the applicable rating criteria.  Accordingly, as the evidence shows that diabetes mellitus symptoms have not worsened since the time of the most recent VA examination, remand for a new examination would only serve to delay final adjudication of the Veteran's claim.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 20 percent for diabetes mellitus, with erectile dysfunction is denied.	

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


